Citation Nr: 0300875	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  97-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days at a VA medical 
facility for a service-connected disorder.

2.  Entitlement to a temporary total evaluation because of 
convalescence following hospital treatment for a service-
connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO has denied entitlement to temporary 
total hospitalization and convalescence ratings based on 
hospitalization at the Miami, Florida VA Medical Center 
(VAMC) from December 8, 1994 to December 14, 1994, from 
June 29, 1995 to August 12, 1995, and from April 23, 1997 
to May 29, 1997.

In December 2000 the Board remanded the case for further 
development.  At the time there was also an issue of 
entitlement to an increased rating for lumbar 
paravertebral myositis, rated 10 percent disabling.  
Subsequent to the Board remand the RO granted service 
connection for cauda equina syndrome, degenerative disc 
disease and spinal stenosis, and rated all of the 
veteran's service-connected low back pathologies as 60 
percent disabling, the highest schedular rating permitted.  
38 C.F.R. §§ 4.71a, Diagnostic codes 5295-5993.  Thus the 
only issues properly before the Board at this time are 
entitlement to temporary total hospitalization and 
convalescence ratings based on the above listed hospital 
admissions in December 1994, June to August 1995, and 
April to May 1997.


FINDINGS OF FACT

1.  In April 1995 and August 1996 the RO denied service 
connection for cauda equina syndrome, multilevel spinal 
stenosis and degenerative herniated disc disease on a 
direct and secondary basis, and the veteran did not appeal 
these decisions.

2.  In February 2002 the RO granted service connection for 
cauda equina syndrome, degenerative disc disease and 
spinal stenosis, and rated all of the veteran's service-
connected low back pathologies effective from August 12, 
1999.

3.  The veteran was hospitalized at the Miami VAMC from 
December 8, 1994 to December 14, 1994, from June 29, 1995 
to August 2, 1995, and received treatment from April 23, 
1997 to May 29, 1997 for equina syndrome, multilevel 
spinal stenosis and degenerative herniated disc disease, a 
non-service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total 
hospitalization rating and a temporary total convalescence 
rating under the provisions of 38 C.F.R. §§ 4.29 and 4.30 
respectively, based on treatment at a VAMC from December 
8, 1994 to December 14, 1994 from June 29, 1995 to August 
2, 1995, and from April 23, 1997 to May 29, 1997 have not 
been met.  38 C.F.R. §§ 4.29 and 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

Through correspondence, the rating decision, the statement 
of the case, and the supplemental statements of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claim.  In December 2000 the Board 
remanded the case, in part, to ensure compliance with the 
VCAA.  Pursuant to the Board remand, a May 2001 letter 
from the RO specifically notified him exactly what the VA 
would do to assist with development of evidence necessary 
to support his claim.  The record reflects that all 
evidence identified has been obtained.  

The VA has also obtained the medical records pertinent to 
the veteran's claim. The Board finds that the notice and 
duty to assist provisions of the VCAA, and the 
implementing regulations have been satisfied.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

In April 1971 the RO granted service connection for 
lumbosacral strain.  The RO classified the service-
connected low back disorder as lumbar myositis a March 
1988 rating decision, and rated the condition as 10 
percent disabling 

The veteran was admitted to the Miami, Florida VA Medical 
Center on December 8, 1994 for low back pain.  It was 
reported that he had developed right lower extremity 
weakness in August 1994.  And that he had undergone an MRI 
that showed multiple level central spinal stenosis.  The 
hospital course consisted primarily of bed rest.  He was 
discharged on December 14, 1994 with a diagnosis of cauda 
equina secondary to multiple level compression and central 
spinal stenosis.  

In June 1995 the RO denied service connection for cauda 
equina secondary to multiple level compression and central 
spinal stenosis.  The veteran was notified of that 
decision and his appellate rights.  No appeal was received 
from the veteran.

The veteran was readmitted to the Miami VAMC on June 29, 
1995 for surgical relief of low back pain that radiated 
into his lower extremities for over one year.  It was 
noted that that his pain had evolved into a typical 
picture of neurogenic claudication.  The admission 
diagnosis was lumbar canal stenosis.  He underwent L3-5 
laminectomies, and transferred to undergo rehabilitation 
on July 12, 1995.  His August 2, 1995 discharge summary 
from the VA rehabilitation service noted the veteran's 
history of cauda equina requiring laminectomies for 
decompression of L4-L5.  Subsequently the veteran 
continued to receive follow-up treatment.

In April 1996 a VA treating physician stated that it was 
his opinion that the veteran's service connected lumbar 
paravertebral myositis was related to the cauda equina 
syndrome, multilevel spinal stenosis and degenerative 
herniated disc disease for which he underwent surgery in 
July 1996 and required prolonged rehabilitation. 

In August 1996 the RO denied service connection for cauda 
equina syndrome, multilevel spinal stenosis and 
degenerative herniated disc disease on a direct and 
secondary basis.  The veteran did not appeal this 
decision.

Additional medical records show ongoing treatment for 
cauda equina syndrome, multilevel spinal stenosis and 
degenerative herniated disc disease.  He was entered into 
a pain management program at the Miami VAMC from April 23, 
1997 to May 29, 1997.  It was remarked that he was housed 
in a hotel unit.  The diagnosis was cauda equina syndrome, 
multilevel spinal stenosis and degenerative herniated disc 
disease.

In August 1999 in response to a request by the Board, an 
opinion was obtained from independent medical expert was 
obtained.  The medical expert reported that the veteran's 
service connected lumbar paravertebral myositis was a part 
of the spectrum of cauda equina syndrome, multilevel 
spinal stenosis and degenerative herniated disc disease, 
but not the cause.  It was the effect. 

The RO in February 2002 granted service connection for 
cauda equina syndrome, spinal stenosis, and degenerative 
disc disease, and assigned a 60 percent rating for all of 
the veteran's current low back pathologies, effective from 
August 12, 1999, which was the date of the independent 
medical opinion.  The veteran was notified of this decsion 
and of his appellate rights.  No response has been 
received.

Analysis

A total disability rating will be assigned without regard 
to other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days. 38 C.F.R. § 4.29 (2002).  
Notwithstanding that a hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-
connected disability is instituted and continued for a 
period in excess of 21 days, the increase to a total 
rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise 
in order.  38 C.F.R. § 4.29.

Pursuant to 38 C.F.R. § 4.30 (2002), a total disability 
rating is assignable under paragraph (a)(1), (2) or (3) of 
38 C.F.R. § 4.30, effective the date of hospital admission 
and continuing for a period of 1, 2 or 3 months from the 
first day of the month following such hospital discharge.  
Pursuant to 38 C.F.R. § 4.30(a)(1), such convalescent 
rating will be assigned if the surgery necessitated at 
least one month of convalescence; pursuant to 38 C.F.R. § 
4.30(a)(2), such convalescent rating will be assigned if 
treatment of a service-connected disability resulted in 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches; pursuant to 38 C.F.R. § 
4.30(a)(3), such convalescent rating will be assigned if 
treatment of a service-connected disability resulted in 
immobilization by cast, without surgery, of one major 
joint or more.

The veteran filed claims for a temporary total rating 
based upon VAMC hospital admissions in December 1994 and 
in June 1995 when he received the surgical treatment 
requiring convalescence, and another period of treatment 
from April 23, 1997 to May 29, 1997.  At that these times 
service connection was in effect for the lumbar 
paravertebral myositis.  The medical records show that 
this treatment was rendered for cauda equina syndrome, 
multilevel spinal stenosis and degenerative herniated disc 
disease.  The Board emphasizes that service connection for 
these disorders were denied by the RO in April 1995 and 
August 1996.  An unappealed RO decision is considered 
final with the exception of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 1991).  

The RO in February 2002 granted service connection for 
cauda equina syndrome, multilevel spinal stenosis and 
degenerative herniated disc disease.  However, the 
effective date was August 12, 1999, subsequent to the 
periods of treatment and convalescence in issue.  The 
veteran has not disagreed with this determination which is 
not yet final.  There is no legal basis for application of 
either 38 C.F.R. § 4.29 or 4.30, prior to the effective 
date service connection for the treated condition was 
granted.  "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit 
or lack of entitlement under the law."  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Thus the treatment rendered 
from December 8, 1994 to December 14, 1994, from June 29, 
1995 to August 2, 1995, and from April 23, 1997 to May 29, 
1997 was for a non service connected disability, the cauda 
equina syndrome, multilevel spinal stenosis and 
degenerative herniated disc disease.  Accordingly, the 
Board finds that the preponderance of the evidence is 
against the veteran's claims.  


ORDER

Temporary total disability ratings for treatment of a 
service-connected disability requiring hospitalization and 
convalescence is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

